PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,737,349
Issue Date: 2020 Aug 11		
Application No. 15/750,456
Filing or 371(c) Date: 5 Feb 2018
Attorney Docket No. 8603.3001.001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed May 21, 2021, styled under 37 CFR 1.182, which is treated as a petition under 37 CFR 3.81(b)1 to correct the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is DISMISSED.

Petitioner requests issuance of a certificate of correction in the name of "Inelta Sensorsysteme GmbH & Co., KG, Taulfkirchen, Germany”  

MPEP § 1481.01 states, in pertinent part:

Any request for the issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee must:

(A) state that the assignment was submitted for recordation as set forth in 37 CFR 3.11 before issuance of the patent;

(B) include a request for a certificate of correction under 37 CFR 1.323 along with the fee set forth in 37 CFR 1.20(a); and

(C) include the processing fee set forth in 37 CFR 1.17(i).


The petition is dismissed because Office assignment records indicate an assignment was recorded at Reel 44952 and Frame 0679 on February 16, 2018 to “INELTA SENSORSYSTEME GMBH & CO. KG, Ottobrunn, Germany.” (emphasis added) No other assignment was recorded.

As the requested city of residence of the assignee is different than what is set forth in Office assignment records, the certificate of correction cannot be granted.

Applicant must submit a new petition and request for a certificate of correction setting forth the name and residence city and state or city and foreign country of the assignee as was recorded in the Office prior to issuance of the patent if reconsideration is requested. No further petition or certificate of correction fees are due.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Mail Stop Petition
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

A reply may also be filed via EFS-Web.





/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1	1See Official Gazette of June 22, 2004.